Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-20 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/814,214, filed on March 10, 2020 PAT 10995096 which is a CON of 16/456,641, filed on June 28, 2019 PAT 10947247 which is a CON 15/970,268, filed on May 3, 2018 PAT 10392396 which is a CON of 15/499,532, filed on April 27, 2017 PAT 9981980 which claims benefit of US Provisional Application 62/328,282, filed on April 27, 2016. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-15 and 17-20 of U.S. Patent No. 9,981,980.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    257
    525
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 
    PNG
    media_image2.png
    882
    340
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    900
    280
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    163
    347
    media_image4.png
    Greyscale

Issued patent claim 6 claims compounds such as 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
(see column 81, lines 45-55).

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims specifically the compound
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
whereas the issued patent teaches a broader 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
.
Finding Prima Facie Obviousness
	The compound of the instant application is encompassed in the broader genus compound of the patented claims 1-6, 8-15 and 17-20.  Both the instant application and issued patent claim the compound 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the same compound in the issued patent again in the instant application having the same utility with a reasonable expectation of success.  As a result, the claims are rejected under obviousness-type double patenting.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 13 and 16-20 of U.S. Patent No. 10,392,396.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 


    PNG
    media_image1.png
    257
    525
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image6.png
    454
    352
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    905
    279
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    73
    320
    media_image8.png
    Greyscale

Issued patent claim 10 claims compounds such as 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
(see column 90, lines 1-15).

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims specifically the compound
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
whereas the issued patent teaches a broader genus which encompasses the compound 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
.
Finding Prima Facie Obviousness
	The compound of the instant application is encompassed in the broader genus compound of the patented claims 1-10, 13 and 16-20.  Both the instant application and issued patent claim the compound 
    PNG
    media_image5.png
    177
    205
    media_image5.png
    Greyscale
.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the same compound in the issued patent again in the instant application having the same utility with a reasonable expectation of success.  As a result, the claims are rejected under obviousness-type double patenting.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626